                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

Clifton Donell Lyles,                      )
                                           )
                      Plaintiff,           )
                                           )           Civil Action No. 4:18-cv-2935-TMC
       v.                                  )
                                           )                         ORDER
Bryan Stirling, Richard Catharen, Gary     )
Leamon, Coach Speight, Salley Elliott, and )
Kourtney Black,                            )
                                           )
                      Defendants.          )
____________________________________)

       On October 30, 2018, Plaintiff, proceeding pro se, brought this action against Defendants

pursuant to 42 U.S.C. § 1983. (ECF No. 1). On February 28, 2019, Plaintiff filed a “Motion for

Emergency Injunction” seeking a transfer from Turbeville Correctional Institution, where Plaintiff

is currently incarcerated, to a different correctional institution for him to use the law library. (ECF

No. 37 at 1, 4). In accordance with 28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02(B)(2)(e),

D.S.C., this matter was referred to a magistrate judge for pretrial handling. This matter is now

before the court on the magistrate judge’s Report and Recommendation (“Report”) recommending

that the court deny Plaintiff’s motion. (ECF No. 80).

        Plaintiff alleges that from December 2017 until April 2018, Turbeville officials denied

him access to the law library in retaliation for Plaintiff’s complaints about the lack of access to the

law library. Id. at 1-2. Plaintiff asserts that beginning in April 2018, Defendants completely shut

down the library and instead required inmates to use the law computer in the restrictive housing

unit, which has no librarian or clerk to help inmates use the computer. Id. at 2. Moreover, Plaintiff

asserts that an inmate can only use the law computer if a prison official is willing to sit with him

during the time that the inmate is using the computer. Id. Plaintiff claims he has only been


                                                  1
permitted to use the law computer a few times. Id. Plaintiff further claims that Defendants’

retaliation also included moving him to the Elliot unit which has no desk or table to write on, no

electrical outlets for his typewriter, and no place to secure or protect legal papers and personal

effects from other inmates, officers or rodents. Id. at 3. Plaintiff argues that because of these

alleged conditions, he is concerned he will not be able to meet scheduling deadlines imposed by

the court unless he is transferred to another correctional facility. Id. at 4.

        On June 17, 2019, Defendant filed a response in opposition to Plaintiff’s motion for

emergency injunction, arguing that Plaintiff has not shown that he is being denied access to the

courts as he has filed “a voluminous amount of pleadings, letters, and motions” that “are complete

with legal argument and numerous citations to case law.” (ECF No. 75 at 6).

        On July 3, 2019, the magistrate judge issued his Report recommending that the court deny

Plaintiff’s motion for emergency injunction. (ECF No. 80 at 3). The magistrate judge concluded

that Plaintiff’s motion fails to address any of the relevant requirements for injunctive relief

articulated in Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7 (2008). Id. at 2. Under the

Winter standard, “[a] plaintiff seeking a preliminary injunction must establish that he is likely to

succeed on the merits, that he is likely to suffer irreparable harm in the absence of preliminary

relief, that the balance of equities tips in his favor, and that an injunction is in the public interest.”

Id. at 20. The magistrate judge reasoned that Plaintiff has not alleged that he is likely to suffer

irreparable harm because, according to Plaintiff’s motion, the primary reason for seeking

emergency relief is that Plaintiff is concerned he will miss deadlines. Id. at 2. The magistrate also

concluded that a court order transferring Plaintiff to another facility would not be in the public

interest because decisions relating to the day-to-day operation of prisons are entrusted to the

discretion of the officials of the correctional institution in question. Id. at 3. Finally, noting that



                                                    2
injunctive relief is only to be granted in extraordinary circumstances, the magistrate judge

determined that “[t]he circumstances presented by Plaintiff fail to rise to the level of exceptional

and compelling.” Id.

       Plaintiff was advised of his right to file objections to the Report. (ECF No. 80-1). Plaintiff

has filed no objections to the Report, however, and the time to do so has now run.

       The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). In

the absence of objections, this court is not required to provide an explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

(quoting Fed. R. Civ. P. 72 advisory committee’s note).

       After a careful and thorough review of the record under the appropriate standards, the court

adopts the Report (ECF No. 80), which is incorporated herein by reference. Accordingly,

Plaintiff’s motion for emergency injunction (ECF No. 37) is DENIED.

       IT IS SO ORDERED.

                                                                     /s/Timothy M. Cain
                                                                     United States District Judge
Anderson, South Carolina
July 23, 2019

                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                 3
